CONFESSION OF ERROR
ROTHENBERG, Judge.
The appellant, a prisoner incarcerated at Glades Correctional Institution in Palm Beach County, appeals the denial of his petition for writ of mandamus. The appellant originally filed his petition in the Second Judicial Circuit, seeking to reverse the forfeiture of his accrued gain time. The Second Judicial Circuit found that it did not have jurisdiction, and transferred the case to the Eleventh Judicial Circuit. The Eleventh Judicial Circuit denied the petition. The appellant appeals, arguing that venue was improper in the Eleventh Judicial Circuit, and that jurisdiction was proper in the Second Judicial Circuit. The appellee properly confesses error, conceding that venue was improper in the Eleventh Judicial Circuit. See Griffith v. Crosby, 898 So.2d 212, 213 (Fla. 2d DCA 2005)(“Where an inmate seeks mandamus review of a decision of the Department regarding the forfeiture of gain time as the result of a prison disciplinary matter, the proper venue is laid either in the county where the inmate is incarcerated or in the county where the Department’s headquarters are located.”); see also Burgess v. Crosby, 870 So.2d 217 (Fla. 1st DCA 2004).
We, therefore, reverse and remand to the trial court with directions to transfer the case to a correct venue.
Reversed and remanded.